Title: From Thomas Jefferson to Henry Dearborn, 3 August 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 3. 05.
                  
                  On my return from a day from a journey to New London I found here the inclosed from the Governor of S. Carolina to mr. Madison which I forward to you as belonging to your department to consider of.
                  I learn with great regret that mr & mrs Madison have been obliged to go to Philadelphia, & I have little hope of seeing them in our neighborhood this season. I hope this circumstance will not prevent the excursion hither which you had meditated. we shall all be happy to recieve mrs Dearborne & yourself here and to detain you as long as your own convenience will permit. we can engage for as much security to your health as Maine itself could offer. I left mr Nicholas’s yesterday morning who made me promise to sollicit for him the pleasure of seeing you at his house; & indeed I presume you would not willingly return from Virginia without having seen James river at all. trusting that your former arrangement for this journey was so fixed as that no other has been substituted, I have even hopes that you may now be on the road, but that in any event it will not be long before we shall have the pleasure of seeing you here. be so good as to present my respectful invitations to mrs Dearborne & to accept yourself affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               